FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54296 Axim International Inc. (Exact name of registrant as specified in its charter) Nevada 27-4092986 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 6623 Las Vegas Boulevard, Suite 255, Las Vegas, NV, 89119 (Address of principal executive offices) (702) 750-8242 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,000,000shares of common stock, par value $.0001 per share, outstanding as of May 16, 2012. 2 AXIM INTERNATIONAL, INC. - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements: Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 (audited) 5 Statements of Operation (Unaudited) for the Three Month Periods Ended March 31, 2012 and 2011 6 Statements of Cash Flows (Unaudited) for the Three Month Periods Ended March 31, 2012 and 2011 7 Notes to Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 3 PART I – FINANCIAL INFORMATION AXIM INTERNATIONAL INC. FINANCIAL STATEMENTS MARCH 31, 2012 4 AXIM INTERNATIONAL INC. BALANCE SHEETS March 31, 2012 (Unaudited ) December 31, 2011 (Audited) ASSETS Current Assets Cash $ 39,138 $23,138 Total Current Assets 39,138 23,138 Other Asset Intangible asset – License 50,000 50,000 Less: accumulated amortization (2,082) (832) Total Other Asset 47,918 49,168 TOTAL ASSETS $ 87,056 $72,306 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ 5,800 $ 5,500 Unearned revenue 5,000 - License fee payable 50,000 50,000 Royalty fees payable 950 500 Total current liabilities 61,750 56,000 Non-Current Liabilities Due to shareholder 15,610 6,100 Total liabilities 77,360 62,100 SHAREHOLDERS' EQUITY Preferred stock, $0.0001 par value, 5,000,000 shares authorized, 1,000,000 shares issued and outstanding 100 100 Common stock, $0.0001 par value, 195,000,000 shares authorized, 33,000,000 shares issued and outstanding 3,300 3,300 Capital in excess of par value 11,700 11,700 Deficit accumulated (5,404) (4,894) Total shareholders' equity 9,696 10,206 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 87,056 $72,306 The accompanying notes are an integral part of these financial statements. -F1- 5 AXIM INTERNATIONAL INC. STATEMENTS OF INCOME FOR THE THREE MONTH PERIODS ENDED MARCH 31, 2 (Unaudited) Revenues $15,000 $ - General and administrative expenses 15,510 - Net loss $ (510) $ - Loss per common share – basic and diluted $- $- Weighted average number of common shares outstanding 33,000,000 20,000,000 The accompanying notes are an integral part of these financial statements. -F2- 6 AXIM INTERNATIONAL INC. STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(510) $- Adjustments to reconcile net loss to net cash consumed by operating activities: Increase in accounts payable and accrued expenses 300 Increase in royalty fees payable 450 - Increase in unearned revenue 5,000 Charges not requiring the outlay of cash: Changes in assets and liabilities Amortization of intangible asset 1,250 - Net cash provided by operating activities 6,490 - CASH FLOWS FROM FINANCING ACTIVITIES Advance from stockholder 9,510 - Net cash provided by financing activities 9,510 - Net increase in cash 16,000 - Cash, at beginning of period 23,138 - Cash, at end of period $39,138 $ - The accompanying notes are an integral part of these financial statements. -F3- 7 AXIM INTERNATIONAL, INC. NOTES TO FINANCIAL STATEMENTS MARCH 31, 2012 (unaudited) NOTE 1 -BASIS OF PRESENTATION The unaudited interim financial statements of Axim International, Inc. as of March 31, 2012, and for the three month periods ended March 31, 2012 and 2011, have been prepared in accordance with United States generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results of such periods.
